Citation Nr: 0603197	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  04-05 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for multiple joint 
arthralgias.

2.  Entitlement to service connection for a bilateral hip 
disability.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for chronic fatigue 
syndrome (CFS).

6.  Entitlement to service connection for allergic rhinitis.

7.  Entitlement to service connection for a urinary tract 
infection (UTI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, B.M.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to 
January 1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.

The veteran presented testimony before the Board in April 
2004.  The transcript has been obtained and associated with 
the claims folder.  

The claims were previously before the Board in October 2004 
and remanded for further development and adjudication in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).  The matter has been returned to the Board and is now 
ready for appellate disposition.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran did not incur multiple joint arthralgias due 
to any incident of active military service.  There is no 
diagnosed or identifiable underlying condition associated 
with multiple joint arthralgias.

3.  The veteran did not incur a bilateral hip disability, if 
any, due to any incident of active military service.  There 
is no diagnosed or identifiable underlying condition 
associated with bilateral hip pain.

4.  The veteran did not incur a bilateral knee disability, if 
any, due to any incident of active military service.  There 
is no diagnosed or identifiable underlying condition 
associated with bilateral knee pain.

5.  The veteran did not incur a low back disability due to 
any incident of active military service.  Degenerative disc 
disease (DDD) was not diagnosed within the year following the 
veteran's separation from active duty service.

6.  The veteran did not incur CFS, if any, due to any 
incident of active military service.  

7.  Allergic rhinitis with seasonal hay fever existed prior 
to the veteran's period of active military service and did 
not undergo an increase in severity of disability during said 
service.

8.  The veteran did not incur a UTI, if any, due to any 
incident of active military service.  


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  The criteria for the establishment of service connection 
for multiple joint arthralgias are not met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303 
(2005).

3.  The criteria for the establishment of service connection 
for a bilateral hip disability are not met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303 
(2005).

4.  The criteria for the establishment of service connection 
for a bilateral knee disability are not met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303 
(2005).

5.  The criteria for the establishment of service connection 
for a low back disability are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 
3.309 (2005).

6.  The criteria for the establishment of service connection 
for CFS are not met.     38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.102, 3.159, 3.303 (2005).

7.  The criteria for the establishment of service connection 
for allergic rhinitis are not met.  38 U.S.C.A. §§ 1110, 
1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2005); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004). 

8.  The criteria for the establishment of service connection 
for UTI are not met.     38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in December 2002, prior to the initial 
decision on the claims in March 2003.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the December 2002 
letter as to what kinds of evidence was needed to 
substantiate the claims for service connection.  The veteran 
was informed that evidence towards substantiating his claims 
would be evidence of (1) a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  An additional VCAA letter 
was sent in November 2004 pursuant to the October 2004 Board 
remand.  The March 2003 rating decision, the January 2004 
statement of the case (SOC), and the September 2005 
supplemental statement of the case (SSOC) in conjunction with 
the December 2002 and November 2004 letters, sufficiently 
notified the veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claims.  

In the November 2004 VCAA letter, the veteran was 
specifically informed of the "fourth element," i.e., to 
provide any evidence in his possession that pertained to the 
claims.  Thus, the Board finds that he was fully notified of 
the need to give to VA any evidence pertaining to his claims.  
All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, and reports of VA examination dated in 
2003 and 2005, have been obtained in support of the claims on 
appeal.  The veteran presented testimony before the Board in 
April 2004.  The transcript has been obtained and associated 
with the claims folder.

The Board notes that multiple attempts were made to obtain 
the veteran's separation examination.  However, in November 
2004, the National Personnel Records Center (NPRC) indicated 
that the physical examination report was not a matter of 
record.  Further, the veteran testified in April 2004 that he 
did not believe that he was afforded a separation 
examination.  Any further attempts to obtain this report 
would be futile.  38 C.F.R. § 3.159(c)(2).

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Analysis

I.  Multiple Joint Arthralgia

The veteran contends that he is entitled to service 
connection for multiple joint arthralgias.  Having carefully 
considered the veteran's claim in light of the record and the 
applicable law, the Board concludes that the preponderance of 
the evidence is against the claim and the appeal as to this 
issue will be denied.

In this matter, the veteran's service medical records do not 
support his contention.  First, contrary to the veteran's 
present reports, the service medical records are wholly 
devoid of any mention of relevant treatment, symptoms or 
complaints of multiple joint pains.  The records do indicate 
the veteran had an abrasion on his left foot in July 1987 and 
a laceration to the dorsum of his right 5th 
metacarpophalangeal joint (MCP) with a partial laceration of 
the extensor tendon in September 1988.  X-rays of the MCP 
were negative.  Tendon repair was performed in October 1988 
with subsequent rehabilitation.  The veteran was not afforded 
a separation examination.

In his April 2004 Travel Board hearing, the veteran indicated 
that he developed multiple joint pains a couple of years 
post-service.  However, the first complaints of multiple 
joint pains are contained in VA outpatient treatment records 
dated in 2000, some 11 years after the veteran's separation 
from service.  In October 2000, the veteran presented with 
subjective complaints of bilateral knee and hip pains.  
Physical examination was normal.  In July 2001, the veteran 
complained of joint pain.  In November 2001, the veteran 
complained of joint pain associated with allergies.  The 
veteran was diagnosed with polyarthralgias of an unknown 
etiology.  There was no evidence of inflammatory arthritis.  
The veteran continued to complain of multiple joint pains in 
2002 and 2003.  No nexus opinions were provided.

With regard to the 11-year evidentiary gap in this case 
between active service and the earliest medical evidence of 
multiple joint pains, the Board notes that the absence of 
evidence constitutes negative evidence against the claim 
because it tends to disprove the claim that multiple joint 
pain are the result of service which in turn resulted in a 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of multiple joint pains between the period 
of active duty and the initial complaints in 2000 is itself 
evidence which tends to show that multiple joint pains did 
not have their onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach, 
223 F.3d at 1380-81.  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact-
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Despite evidence of complaints of multiple joint pains, there 
is no evidence of record to substantiate the critical second 
and third components of the Guiterrez inquiry, as enumerated 
above.   The service medical and personnel records do not 
support a finding of multiple joint pains during the 
veteran's active duty service. Moreover, there are no 
opinions of record, that the current complaints are related 
to the veteran's active duty service.  

Upon VA examination in July 2005, the veteran complained of 
multiple joint pains associated with arthritis.  Physical 
examination of the extremities showed no evidence of 
inflammation or tenderness, to include the hand joints.  The 
examiner did not diagnosis the veteran with arthritis, but 
simply noted complaints of arthritis.  However, the examiner 
concluded these complaints were not associated with the 
veteran's service.  

Generally, to qualify for service connection, the veteran 
must prove the existence of a current disability, and one 
that has resulted from a disease or injury that occurred in 
the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1360-61 (Fed. Cir. 2001).  The United States Court of 
Appeal for Veterans Claims (Court), however, has held that 
pain alone, without a diagnosed or identifiable underlying 
condition, does not in and of itself constitute a disability 
for which service connection may be granted. Id.   As the 
multiple joint pains have not been associated with a known 
diagnosis, service connection is denied.  

The Board notes that the July 2005 VA examiner indicated the 
veteran had a partial laceration of the dorsal extensor 
retinaculum of the right fifth finger at the MCP joint area 
in service; however, it was repaired and had no current 
functional disability.  There was full range of mobility.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

While the veteran testified before the Board that multiple 
joint pains are related to his active service, his statements 
do not constitute competent evidence of a medical diagnosis 
or a medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The evidence is not in relative 
equipoise.  Thus, the preponderance of the evidence is 
against the claim, and the appeal must therefore be denied. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

II. Bilateral Hip Disability

The veteran contends that he is entitled to service 
connection for a bilateral hip disability.  Having carefully 
considered the veteran's claim in light of the record and the 
applicable law, the Board concludes that the preponderance of 
the evidence is against the claim and the appeal as to this 
issue will be denied.

In this matter, the veteran's service medical records do not 
support his contention.  First, contrary to the veteran's 
present reports, the service medical records are wholly 
devoid of any mention of relevant treatment, symptoms or 
complaints of a bilateral hip disability.  The first 
complaints post-service of bilateral hip pain are contained 
in VA outpatient treatment records dated in October 2000, 
some 11 years after the veteran's separation from active 
service.  However, the veteran had a normal examination.  X-
rays of the right hip showed no significant osseous 
abnormality.  There was a questionable small osteochondral 
density of the left hip.  The veteran continued to complain 
of bilateral hip pain between 2001 and 2003.  The veteran was 
diagnosed with arthralgias.  No nexus opinions were provided.

With regard to the 11-year evidentiary gap in this case 
between active service and the earliest medical evidence of 
bilateral hip pain, the Board notes that the absence of 
evidence constitutes negative evidence against the claim 
because it tends to disprove the claim that a bilateral hip 
disability is the result of service which in turn resulted in 
a chronic disability or persistent symptoms thereafter.  See 
Forshey, 12 Vet. App. at 74.  Thus, the lack of any objective 
evidence of bilateral hip pain between the period of active 
duty and the initial complaints in 2000 is itself evidence 
which tends to show that a bilateral hip disability did not 
have its onset in service or for many years thereafter.

Despite evidence of complaints of bilateral hip pain, there 
is no evidence of record to substantiate the critical second 
and third components of the Guiterrez inquiry, as enumerated 
above.   The service medical and personnel records do not 
support a finding of bilateral hip pain during the veteran's 
active duty service.  Moreover, bilateral hip pain alone, 
without a diagnosed or identifiable underlying condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez, 259 F.3d 
at 1360-61.

Finally, the evidence must show that the veteran currently 
has the disability for which benefits are being claimed.  
38 U.S.C.A. § 1110, 1131; see Degmetich, 
104 F. 3d at 1332.  Upon VA examination in July 2005, despite 
complaints of bilateral hip pain, physical examination of the 
hips showed no focal tenderness.  Flexion was 110 degrees and 
extension was 30 degrees bilaterally.  Abduction was 55 
degrees and adduction was 25 degrees bilaterally.  External 
rotation was 60 degrees bilaterally.  There was no associated 
weakness or fatigability with repetitive mobility of the 
hips.  There was no diagnosis of a bilateral hip disability.
 
While the veteran testified before the Board that he has a 
bilateral hip disability, which is related to his active 
service, his statements do not constitute competent evidence 
of a medical diagnosis or a medical nexus opinion.  Espiritu, 
2 Vet. App. at 494-95.  The evidence is not in relative 
equipoise.  Thus, the preponderance of the evidence is 
against the claim, and the appeal must therefore be denied. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 
54.

III. Bilateral Knee Disability

The veteran contends that he is entitled to service 
connection for a bilateral knee disability.  Having carefully 
considered the veteran's claim in light of the record and the 
applicable law, the Board concludes that the preponderance of 
the evidence is against the claim and the appeal as to this 
issue will be denied.

In this matter, the veteran's service medical records do not 
support his contention.  First, contrary to the veteran's 
present reports, the service medical records are wholly 
devoid of any mention of relevant treatment, symptoms or 
complaints of a bilateral knee disability.  The first 
complaints post-service of bilateral knee pain are contained 
in VA outpatient treatment records dated in October 2000, 
some 11 years after the veteran's separation from active 
service.  However, the veteran had a normal examination.  The 
veteran continued to complain of bilateral knee pain between 
2001 and 2003.  The veteran was diagnosed with arthralgias.  
No nexus opinions were provided.

With regard to the 11-year evidentiary gap in this case 
between active service and the earliest medical evidence of 
bilateral knee pain, the Board notes that the absence of 
evidence constitutes negative evidence against the claim 
because it tends to disprove the claim that a bilateral knee 
disability is the result of service which in turn resulted in 
a chronic disability or persistent symptoms thereafter.  See 
Forshey, 12 Vet. App. at 74.  Thus, the lack of any objective 
evidence of bilateral knee pain between the period of active 
duty and the initial complaints in 2000 is itself evidence 
which tends to show that a bilateral knee disability did not 
have its onset in service or for many years thereafter.

Despite evidence of complaints of bilateral knee pain, there 
is no evidence of record to substantiate the critical second 
and third components of the Guiterrez inquiry, as enumerated 
above.   The service medical and personnel records do not 
support a finding of bilateral knee pain during the veteran's 
active duty service.  Moreover, bilateral knee pain alone, 
without a diagnosed or identifiable underlying condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez, 259 F.3d 
at 1360-61.

Finally, the evidence must show that the veteran currently 
has the disability for which benefits are being claimed.  
38 U.S.C.A. § 1110, 1131; see Degmetich, 
104 F. 3d at 1332.  Upon VA examination in July 2005, despite 
complaints of bilateral knee pain, physical examination of 
the knees showed no evidence of effusion or tenderness.  
McMurray and Drawer signs were negative.  There was no 
evidence of instability of the collateral ligaments.  Range 
of motion was zero to 145 degrees bilaterally.  The veteran 
was able to stand on his toes and heels, as well as perform 
the one-legged stand.  He was also able to squat without 
difficulty.  There was no fatigability or weakness with 
repetitive mobility bilaterally.  There was no diagnosis of a 
bilateral knee disability.

While the veteran testified before the Board that he has a 
bilateral knee disability, which is related to his active 
service, his statements do not constitute competent evidence 
of a medical diagnosis or a medical nexus opinion.  Espiritu, 
2 Vet. App. at 494-95.  The evidence is not in relative 
equipoise.  Thus, the preponderance of the evidence is 
against the claim, and the appeal must therefore be denied. 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 
54.



IV. Low Back

The veteran contends that he is entitled to service 
connection for a low back disability.  Having carefully 
considered the veteran's claim in light of the record and the 
applicable law, the Board concludes that the preponderance of 
the evidence is against the claim and the appeal as to this 
issue will be denied.

In this matter, the veteran's service medical records do not 
support his contention.  First, the records indicate the 
veteran complained of back pain in March 1987.  The veteran 
denied a history of direct trauma in the past 72 hours.  
There was no radicular pain. The service medical records were 
devoid of any further complaints of back pain.  There was no 
diagnosis of a low back disability in service.

The mere fact that the veteran complained of back pain in 
service is not enough to establish service connection; there 
must be evidence of a chronic back disability resulting from 
the reported injury.  As noted above, a chronic low back 
disability was not diagnosed during the veteran's service.  
Similarly, there has been no showing of continuity of 
symptomatology after service to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  The first complaints with 
respect to the veteran's back are dated in 2001, some 12 
years after the veteran's separation from service.  

VA outpatient treatment records dated in November 2001 
indicate the veteran complained of back pain.  There was no 
diagnosis made.  In March 2002, low back pain was diagnosed 
with a questionable etiology.  The first radiographic 
evidence of DDD is dated in 2002 and thus, outside the one-
year presumptive period for arthritis.  38 C.F.R. §§  3.307, 
3.309.  X-rays dated in November 2002 revealed minimal left 
lateral lumbar scoliosis.  An entry dated in December 2002 
noted that a magnetic resonance imaging (MRI) report showed a 
small disc bulge at L4-5 and foraminal narrowing of L5-S1.

In February 2003, the veteran was afforded a VA spine 
examination.  The examiner noted that a May 2002 MRI showed 
slight left lateralizing disc bulge at L3-4, bilateral facet 
degenerative changes at L3-4, circumferential disc bulge with 
a central herniation at L4-5, and a circumferential disc 
bulge and left facet degenerative changes at L5-S1.  The 
impression was multilevel facet degenerative change.  The 
examiner further noted the March 1987 service complaints.  It 
was the examiner's opinion that the veteran did not have any 
evidence of back trauma in service and did not have an onset 
of back problems of a chronic nature in military service.  
The examiner concluded that to a high degree of medical 
certainty, the current low back condition was unrelated to 
military service.  The examiner explained that there was no 
trauma that could have been indicative of DDD and no evidence 
of radicular pain or radicular deficits consistent with DDD 
in service.  

The veteran was afforded an additional VA examination in July 
2005.  The examiner noted the March 1987 in service back 
complaints.  The examiner opined that herniated disc disease 
at multiple levels of the lumbar spine were not caused by the 
veteran's fall in service

With regard to the 12-year evidentiary gap in this case 
between active service and the earliest medical evidence of 
back pain and the 13-year evidentiary gap with regard to the 
diagnosis of DDD, the Board notes that the absence of 
evidence constitutes negative evidence against the claim 
because it tends to disprove the claim that a low back 
disability is the result of service which in turn resulted in 
a chronic disability or persistent symptoms thereafter.  See 
Forshey, 12 Vet. App. at 74.  Thus, the lack of any objective 
evidence of DDD between the period of active duty and the 
initial radiographic findings in 2002 is itself evidence 
which tends to show that DDD did not have its onset in 
service or for many years thereafter.

Despite evidence of a current diagnosis of DDD of the 
lumbosacral spine, there is no evidence of record to 
substantiate the critical second and third components of the 
Guiterrez inquiry, as enumerated above.   The service medical 
and personnel records do not support a finding of a chronic 
low back disability during the veteran's active duty service 
or within the year following his separation from said 
service.  38 C.F.R. §§  3.30, 3.307, 3.309.  Moreover, there 
was no showing of continuity of back symptomatology after the 
veteran's discharge from service. 38 C.F.R. § 3.303(b).   
Finally, there are no opinions of record, to include the 2003 
and 2005 VA examinations, that the current diagnosis of DDD 
of the lumbosacral spine is related to the veteran's active 
duty service.  

While the veteran contends that a low back disability has 
been present since his separation from active service and 
related thereto, his statements do not constitute competent 
evidence of medical nexus opinion.  Espiritu, 2 Vet. App. at 
494-95.  The evidence is not in relative equipoise.  Thus, 
the preponderance of the evidence is against the claim, and 
the appeal must therefore be denied. 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 54.

V.  CFS

The veteran contends that he is entitled to service 
connection for CFS.  Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claim and the appeal as to this issue 
will be denied.

In this matter, the veteran's service medical records do not 
support his contention.  First, contrary to the veteran's 
present reports, the service medical records are wholly 
devoid of any mention of relevant treatment, symptoms or 
complaints of  CFS.  The first complaints post-service of 
fatigue are contained in VA outpatient treatment records 
dated in June 2001, some 12 years after the veteran's 
discharge from active duty service.

VA outpatient treatment records dated in June 2001 and July 
2001 note complaints of constant fatigue, associated with 
seasonal allergies and joint pain, respectively.  No 
diagnoses were provided. The veteran presented with multiple 
complaints of fatigue between 2002 and 2003.  No diagnosis of 
CFS was made.

Upon VA examination in July 2005, the veteran presented with 
subjective complaints of chronic fatigue beginning in 
approximately 2000, which he indicated lasted for two years.  
The examiner noted the veteran self-diagnosed CFS.  The 
veteran denied complaints of fatigue in service.  He related 
fatigue associate with allergies.  He denied current 
complaints of fatigue.  The examiner opined that CFS did not 
occur while the veteran was on active duty service.

With regard to the 12-year evidentiary gap in this case 
between active service and the earliest medical evidence of 
fatigue, the Board notes that the absence of evidence 
constitutes negative evidence against the claim because it 
tends to disprove the claim that fatigue is the result of 
service which in turn resulted in a chronic disability or 
persistent symptoms thereafter.  See Forshey, 12 Vet. App. at 
74.  Thus, the lack of any objective evidence of fatigue 
between the period of active duty and the initial complaints 
in 2001 is itself evidence which tends to show that CFS did 
not have its onset in service or for many years thereafter.

Despite evidence of complaints of CFS, there is no evidence 
of record to substantiate the critical second and third 
components of the Guiterrez inquiry, as enumerated above.   
The service medical and personnel records do not support a 
finding of CFS during the veteran's active duty service.  
Moreover, there are no opinions of record, to include the 
2005 VA examination, that the current diagnosis of CFS is 
related to the veteran's active duty service.  

While the veteran contends that CFS is related to his active 
service, his statements do not constitute competent evidence 
of medical nexus opinion.  Espiritu, 2 Vet. App. at 494-95.  
The evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied. 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 54.

VI. Allergic Rhinitis

The veteran contends that he is entitled to service 
connection for allergic rhinitis.  Specifically, he contends 
that his hay fever was aggravated by his period of military 
service.  Having carefully considered the veteran's claim in 
light of the record and the applicable law, the Board 
concludes that the preponderance of the evidence is against 
the claim and the appeal as to this issue will be denied.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  To rebut the presumption of sound condition under 
section 1111 of the statute for disorders not noted on the 
entrance or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; Id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  

Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability, which is proximately due to, or the result 
of service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a non service-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.

In this matter, the veteran's service medical records 
indicate he reported receiving Cortazone for hay fever on an 
October 1986 Medical Pre-screening Form.  Upon his October 
1986 Report of Medical History, the veteran also noted he had 
hay fever.  During service, the veteran complained of 
allergies in August 1988.  At the time, the veteran indicated 
he had a history of annual allergies and a runny nose, as 
well as sneezing every Fall.  He complained of allergies and 
a runny nose again in September 1988.  The veteran was 
diagnosed with hay fever.  There were no further complaints 
in service.  The veteran testified before the Board in April 
2004, that he was treated as a child for allergic rhinitis.  

Thus, as hay fever was noted on the veteran's October 1986 
enlistment examination and he reported a history of annual 
allergies in 1988, it is considered to have pre-existed the 
veteran's period of active duty service. 38 C.F.R. 
§ 3.304(b).  In the case of aggravation, the pre-existing 
disease or injury will be considered to have been aggravated 
where there is an increase in disability during service, 
unless there is a specific finding that the increase is due 
to the natural progress of the disease.  See 38 U.S.C.A. § 
1153; 38 C.F.R. §§ 3.304, 3.306(a).  

There has been no showing that hay fever underwent an 
increase in disability during service.  Wagner, 370 F.3d at 
1096; 38 U.S.C.A. § 1153.  Post-service the first complaints 
of allergies, to include symptoms of nasal congestion and 
itchy and watery eyes, are noted in VA outpatient treatment 
records dated in June 2001.  In March 2002, the veteran was 
diagnosed with allergic rhinitis.  

Upon VA examination in February 2003, the examiner reviewed 
the veteran's service medical records, took a complete 
history from the veteran, and performed a physical 
examination.  Thereafter, the examiner opined allergic 
rhinitis, seasonal with hay fever, pre-existed the veteran's 
military service and was not aggravated or accelerated by 
said service.  After VA examination in July 2005, the 
examiner opined allergic rhinitis pre-existed service and was 
not aggravated while the veteran was on active duty service.

While the veteran contends that allergic rhinitis was 
aggravated by his active duty service, his statements do not 
constitute competent evidence of a medical nexus opinion.  
Espiritu, 2 Vet. App. at 494-95.  The evidence is not in 
relative equipoise.  Thus, the preponderance of the evidence 
is against the claim, and the appeal must therefore be 
denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App at 54.



VII. UTI

The veteran contends that he is entitled to service 
connection for a UTI.  Having carefully considered the 
veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claim and the appeal as to this issue 
will be denied.

In this matter, the veteran's service medical records do not 
support his contention.  First, contrary to the veteran's 
present reports, the service medical records are wholly 
devoid of any mention of relevant treatment, symptoms or 
complaints of a UTI.  The first complaints post-service of 
UTI are contained in VA outpatient treatment records dated in 
November 2001, some 12 years after the veteran's discharge 
from active duty service.

VA outpatient treatment records dated in November 2001 
indicate the veteran complained of occasional post-void 
dribbling since he had a UTI.  The veteran denied hematuria.  
There was no diagnosis of a UTI.  

In April 2004, the veteran testified before the Board.  He 
indicated that he received no treatment in service for a UTI 
and had no current UTI. 

Upon VA examination in July 2005, the veteran reported two 
episodes of UTI post-service with no further recurrence.  The 
veteran was diagnosed with a history of UTI, which the 
examiner opined was not incurred in service.  

While the veteran contends that he had a UTI related to his 
active duty service, his statements do not constitute 
competent evidence of a medical diagnosis or nexus opinion. 
Espiritu, 2 Vet. App. at 494-95.  Further, the evidence must 
show that the veteran currently has the disability for which 
benefits are being claimed.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F. 3d at 1332.  Thus, the 


preponderance of the evidence is against the claim, and the 
appeal must therefore be denied. 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App at 54.

ORDER

Entitlement to service connection for multiple joint 
arthralgias is denied.

Entitlement to service connection for a bilateral hip 
disability is denied.

Entitlement to service connection for a bilateral knee 
disability is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for chronic fatigue 
syndrome is denied.

Entitlement to service connection for allergic rhinitis is 
denied.

Entitlement to service connection for a urinary tract 
infection is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


